FILED
                                 UNITED STATES DISTRICT COURT
                                                                                                NOV 1 6 2012
                                 FOR THE DISTRICT OF COLUMBIA                            Clerk, U.S. District & Bankruptcy
                                                                                        Courts for the District of Columbia
Adam Troy Kittrell,                            )
                                               )
                   Petitioner,                 )
                                               )
        v.                                     )       Civil Action No.      12 1859
                                               )
                                               )
United States of America,                      )
                                               )
                   Respondent.                 )


                                    MEMORANDUM OPINION

        The petitioner, proceeding prose, has submitted an application for a writ of habeas

corpus under 28 U.S.C. § 2254, along with an application to proceed in forma pauperis. The

Court will grant the application to proceed in forma pauperis and will dismiss the case for lack

of jurisdiction.

        The petitioner is a North Carolina state prisoner incarcerated at the Johnston Correctional

Institution in Smithfield, North Carolina. He is challenging his state conviction following his

plea of guilty. See Petition at 1, 6. Federal court review of state convictions is available under

28 U.S.C. § 2254 only after the exhaustion of available state remedies. See 28 U.S.C.

§2254(b)(1 ). Thereafter, "an application for a writ of habeas corpus [] made by a person in

custody under the judgment and sentence of a State court ... may be filed in the district court for

the district wherein such person is in custody or in the district court for the district within which

the State court was held which convicted and sentenced [petitioner] and each of such district




                                                                                                                      3
courts shall have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d).
                                                                                                     1
Because the petitioner has no recourse in the District of Columbia, this action will be dismissed.




Date: October   :2.t, 2012




   A separate Order accompanies this Memorandum Opinion.


                                                2